Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Vanguard Vascular & Vein, PLLC (NPI 1538452180),
Trent E. Proffitt, M.D. (NPI 1578513396), and
Franklin S. Yau, M.D. (NPI 1295764033),
Petitioners,

-v.-

Centers for Medicare and Medicaid Services.
Docket No. C-12-1263
ALJ Ruling No. 2013-3

Date: February 14, 2013

ORDER OF DISMISSAL

This case is before me on the Centers for Medicare and Medicaid Services’ (CMS)
motion to dismiss Petitioners’ request for hearing dated September 11, 2012. For the
reasons set forth below, I grant the motion to dismiss Petitioners’ request for hearing.

I. Background and Procedural History

On December 7, 2011, Trailblazer Health Enterprises, LLC (Trailblazer), a contractor
acting on behalf of CMS, received the applications of Drs. Proffitt and Yau to enroll in
the Medicare program as part of a newly-established multi-specialty group practice,
Vanguard Vascular & Vein. Trailblazer received a separate enrollment application for
the group practice the same day. On March 1, 2012, Trailblazer approved all three of
Petitioners’ applications for enrollment in the Medicare program effective November 9,
2011.
On May 2, 2012, Trailblazer received Petitioners’ request for reconsideration of their
effective date for enrollment in the Medicare program. On May 16, 2012, Trailblazer
issued an unfavorable decision that upheld the November 9, 2011 effective date.

Petitioners filed a request for hearing dated September 11, 2012, which the Civil
Remedies Division (CRD) of the Departmental Appeals Board (Board) received on
September 14, 2012. Petitioners requested an administrative law judge (ALJ) hearing to
challenge the effective date of their enrollment in the Medicare program. Petitioners
argued that Drs. Proffitt and Yau were never “disenrolled” from the Medicare program,
and should be able to bill for services rendered to Medicare beneficiaries retroactive to
June 1, 2011. Petitioners explained that, after successful licensure and credentialing, the
group practice “has been treating patients, including Medicare beneficiaries, since June 1,
2011.” Hearing Request at 2. This case was assigned to me for a hearing and decision.

Following my Acknowledgment and Prehearing Order, issued October 2, 2012, CMS
filed a Motion to Dismiss Petitioners’ hearing request (CMS Mot.) as well as a separate
Motion for Summary Judgment with supporting Prehearing Brief. CMS also submitted
16 proposed exhibits (CMS Exs. 1-16). CMS argued that Petitioners’ hearing request
should be dismissed because Petitioners filed their hearing request 53 days beyond the
regulatory deadline for doing so. CMS Mot. at 2. Petitioners, through counsel, filed a
Response to CMS’s Motion to Dismiss and Request for Extension of Deadline (P. Resp.
Br.), a Prehearing Brief, and two proposed exhibits. P. Exs. 1-2. Petitioners
acknowledged the delay in filing their hearing request, claimed that the delay was the
result of misinformation from a Trailblazer representative and a CMS brochure, and
argued that “good cause” existed for extending the deadline for filing under 42 C.F.R.

§ 498.40(c)(2). P. Resp. Br. at 3. After I granted CMS leave to do so, CMS filed a Reply
to Petitioners’ Response (CMS Reply Br.) and a supplemental proposed exhibit (CMS
Ex. 17), arguing that Petitioners had not shown good cause to extend the deadline for
filing. Upon my granting Petitioners leave to respond, Petitioners filed a Surreply to
CMS’s Reply (P. Surreply Br.) with a supplemental proposed exhibit (P. Ex. 3). After I
granted CMS leave to amend its reply brief, CMS filed an Amended Reply to Petitioners’
Response (CMS Amend. Reply Br.).

I have considered all of the parties’ submissions in reaching my conclusion. While the
regulations do not permit an aggrieved provider or supplier to file new documentary
evidence at this level of review, a provider or supplier may do so upon a showing of good
cause. 42 C.F.R. § 498.56(e)(1). The new documents Petitioners submitted here directly
relate to their argument about whether good cause exists to extend the deadline for filing
their hearing request. That issue was not and could not have been before the hearing
officer at the reconsideration level of review. Therefore, I will consider the documents
Petitioners submitted for the first time at this level of review for the limited purpose of
whether good cause exists to extend the deadline for filing their hearing request.
IL. Analysis
A. Applicable Law

A provider or supplier dissatisfied with an initial determination may request
reconsideration within 60 days of receiving the initial determination.’ 42 C.F.R.

§§ 498.5(1)(1), 498.22(b)(3). Receipt of the notice of an initial determination is presumed
to be five days after the date on the notice unless evidence shows that it was, in fact,
received earlier or later. Id. § 498.22(b)(3). A provider or supplier dissatisfied with a
reconsidered determination “is entitled to a hearing before an ALJ.” Jd. § 498.5(1)(2). To
request a hearing, the affected party “must file the request in writing within 60 days from
receipt of the notice of initial, reconsidered, or revised determination unless that period is
extended in accordance with paragraph (c) of this section.” Jd. § 498.40(a)(2). Like the
notice of an initial determination, receipt of the notice of a reconsidered determination is
presumed to be five days after the date of notice unless shown otherwise. Jd. If the
request for a hearing before an ALJ is not received within 60 days of the receipt of the
reconsidered determination:

(1) The affected party or its legal representative or other authorized official
may file with the ALJ a written request for extension of time stating the
reasons why the request was not filed timely.

(2) For good cause shown, the ALJ may extend the time for filing the
request for hearing.

Id. § 498.40(c). The regulations do not define what constitutes “good cause” to extend
the filing deadline for a hearing request, and the Board “has never attempted to provide
an authoritative or complete definition of the term ‘good cause’ in section 498.40(c)(2).”
Brookside Rehab. & Care Ctr., DAB No. 2094, at 7, n.7 (2007) (citing Glen Rose Med.
Ctr. Nursing Home, DAB No. 1852, at 7, n.5 (2002)). Rather, a review of the relevant
circumstances of each case is critical to determine whether there is “good cause” to
extend the filing deadline. See NBM Healthcare, Inc., DAB No. 2477, at 3 (“[T]he facts
of this case do not show good cause under any reasonable definition of that term.”); see
also Quality Total Care, LLC d/b/a The Crossings, DAB No. 2242, at 4-5, n.4 (2009)
(same).

B. Issue

Petitioners filed their request for an ALJ hearing on September 11, 2012, which was 113
days after Petitioners were presumed to have received Trailblazer’s reconsidered

' An “initial determination” includes, among other things, the “effective date of a
Medicare provider agreement or supplier approval.” 42 C.F.R. § 498.3(b)(15).
determination issued May 16, 2012. See 42 C.F.R. §§ 498.22(b)(3), 498.40(a)(2).
Petitioners do not dispute that they filed their hearing request beyond the 60-day deadline
for doing so. See id. § 498.40(a)(2). There is no dispute that Petitioners filed a written
request to extend the deadline for filing their hearing request. See id. § 498.40(c)(1).
Therefore, the only issue currently before me is whether Petitioners have shown “good
cause” to extend the deadline for filing their hearing request. Jd. § 498.40(c)(2).

C. Discussion

Petitioners argue that they have shown “good cause” to extend the time to file their
earing request because they reasonably relied on misinformation about the filing
deadline that a Trailblazer representative provided. Petitioners claim that they contacted
Trailblazer’s “Provider Enrollment hotline” after the initial determination, and an
unidentified Trailblazer representative referred Petitioners to a CMS brochure that
explained the appeals process. P. Ex. 1, at 1-2, § 3. According to Petitioners, that
brochure, “The Medicare Appeals Process: Five Levels to Protect Providers, Physicians,
and Other Suppliers,” provided a 120-day deadline to request reconsideration and a 180-
day deadline to file a hearing request. P. Resp. Br. at 2-3; see P. Exs. 2, 3.

Even if true, Petitioners’ arguments do not show “good cause” to extend the deadline for
filing their hearing request for two reasons: (1) Petitioners unreasonably relied on the
statements of a Trailblazer representative rather than the conspicuous and unambiguous
language in the reconsidered determination; and (2) Petitioners’ arguments amount to
equitable estoppel, for which they have shown no affirmative misconduct, and for which
Iam unable to grant relief.

The content of the CMS brochure that Petitioners allegedly relied upon should have made
Petitioners aware that the brochure was inapplicable to this appeal. The brochure
repeatedly uses terms such as “Medicare claims” and “claim determinations,” and
references entities that Petitioners had no contact with such as “Qualified Independent
Contractors (QICs).” See P. Ex. 3, at 2. The CMS brochure also references an entirely
separate level of appeal, a “redetermination,” which Petitioners never requested or
received. P. Ex. 3, at2. The CMS brochure never refers to provider or supplier
enrollment or appeals of enrollment decisions such as the effective date of Medicare
enrollment. Moreover, the brochure directs appellants to include information such as the
“(b]eneficiary name, Medicare Health Insurance Claim (HIC) number, [s]pecific service
and/or item(s) for which a redetermination is being requested, [and] [s]pecific date(s) of
service” in the appeal requests. P. Ex. 3, at 2. The enrollment process for providers and
suppliers does not require submission of a beneficiary name or HIC number. Indeed,
Petitioners did not submit a beneficiary name or HIC number. Petitioners should have
reasonably known that, based on its content, the brochure referred to an entirely separate
appeals process than one for provider and supplier enrollment.

Even if Petitioners overlooked or were confused by the substance of the CMS brochure,
the unambiguous and conspicuous language in the reconsidered determination made it
clear that Petitioners had 60 days from receipt of the reconsidered determination to
request a hearing. See CMS Ex. 1, at 3. The Trailblazer hearing officer stated:

FURTHER APPEAL RIGHTS: ADMINISTRATIVE LAW JUDGE (ALJ)
If you are satisfied with this decision, you do not need to take further
action. If you believe that this determination is not correct, you may
request a final ALJ review. You must act quickly and must meet the
requirements for requesting a final ALJ review. The appeal must be filed
within 60 calendar days after the date of receipt of this decision ... .

CMS Ex. 1, at 3 (emphasis added).

Petitioners do not explain why they disregarded this clear notice of further appeal rights
in the reconsidered determination, but instead relied on a CMS brochure that was clearly
inapplicable to enrollment appeals. At a minimum, any discrepancy between the
brochure and the language of the reconsidered determination should have made
Petitioners aware that one of the documents was incorrect. It was unreasonable for
Petitioners to rely on a brochure that cited different regulations than those in the
reconsidered determination and used different terms than those the commonly used in the
Medicare enrollment process. It was equally unreasonable for Petitioners not to follow
the clear instructions included in the determination they sought to appeal.

Ultimately, it is unlikely that Petitioners actually relied on the CMS brochure. In their
hearing request, Petitioners stated that they “respectfully request a hearing under 42
[C.F.R.] §§ 498 and 424 for the purpose of reconsideration for the effective enrollment
date of the three PTAN’s listed below.” Hearing Request at 1. Petitioners did not
include any of the items stated in the CMS brochure that are necessary for a request for
review. See P. Ex. 3, at 2 (requiring items such as the beneficiary’s name and HIC
number). In addition, Petitioners requested a “hearing,” which is only referenced in the
“third level of appeal” in the brochure. P. Ex. 3, at 2. The “third level of appeal” in the
CMS brochure has the same filing deadline, 60 days from receipt, as a request for a
hearing under 42 C.F.R. Part 498. P. Ex. 3, at 2; 42 C.F.R. § 498.40(a)(2). Perhaps most
notable, 42 C.F.R. Parts 424 and 498, which Petitioners refer to in their hearing request,
are not referenced anywhere in the CMS brochure, but are referenced in Trailblazer’s
reconsidered determination. Compare P. Ex 3, at 2 with CMS Ex. 1, at 4. Therefore, it is
more reasonable, based on the content of Petitioners’ hearing request, that Petitioners
knew which regulations apply in enrollment appeals as well as the appropriate filing
deadline.

In addition, Petitioner has not submitted any written statements from CMS or Trailblazer
that permit a provider or supplier to file a request for a hearing, as Petitioners did here,
more than 60 days after receipt of the reconsidered determination. As noted above, the
CMS brochure that Petitioners reference actually provides the same timeframe (60 days)
for filing a request for a hearing. The brochure states that if “at least $130 remains in
controversy following the QIC’s decision, a party to the reconsideration may request an
ALJ hearing within 60 days of receipt of the reconsideration.” P. Exs. 2, at 2; 3, at 2
(emphasis added). Thus, even if Petitioners actually relied on the CMS brochure, they
should have filed their hearing request within 60 days of receiving Trailblazer’s
reconsidered determination.”

I find that Petitioners did not show “good cause” to extend the deadline for filing their
hearing request based on the alleged misstatements of the Trailblazer employee and their
mistaken reliance on the CMS brochure. It is unlikely that Petitioners actually relied on
the CMS brochure based on the substance of their hearing request, but even if they did
rely on the CMS brochure, such reliance was unreasonable in light of the plain directive
in the reconsidered determination. It is untenable under any circumstances to disregard
the plain language of the determination the Petitioners sought to appeal and replace it
with the statements of an unknown Trailblazer employee and unrelated CMS brochure.
Moreover, the plain language in the CMS brochure, which provided the same deadline
for filing a hearing request, increases the unreasonableness of Petitioners’ arguments.
See Hillsborough County Nursing Home, DAB CR2386, at 4 (2011) (finding that the
petitioner’s unreasonable interpretation of a CMS letter was not “good cause” to extend
the filing deadline); see also Elinor Schottstaedt, M.D., DAB CR2131, at 4 (2010)
(“Petitioner only needed to read the decision to be aware of her rights. Petitioner offers
no argument . . . that she was unable to read and understand the reconsideration decision.
Thus, I am left to infer that Petitioner’s failure to timely request review was the result of
carelessness, which is never good cause to extend the time for filing a request for
hearing.”).

Moreover, because Petitioners did not allege any affirmative misconduct by Trailblazer
personnel, Petitioners’ arguments amount to a claim of equitable estoppel for which I am
unable to grant any relief. It is well-established that: (1) estoppel cannot be the basis to
require payment of funds from the federal fisc; (2) estoppel cannot lie against the
government, if at all, absent a showing of affirmative misconduct, such as fraud; and (3) I
am not authorized to order payment contrary to law based on equitable grounds. It is

> Any inference Petitioners followed the procedures listed in the “second level of appeal”
in the CMS brochure when filing their request for hearing with the CRD is unsupported.
When Petitioners filed their hearing request, Petitioners must have known they were not
requesting “reconsideration” under the “second level of appeal” in the CMS brochure
because they expressly requested a “hearing,” which is not used in that section of the
CMS brochure. In addition, Petitioners did not submit a Medicare Redetermination
Notice (MRN), which is required with all requests for “reconsideration” referenced the
CMS brochure. P. Ex. 3, at 2.

well settled that those who deal with the government are expected to know the law and
may not rely on the conduct of government agents contrary to law. See, e.g., Office of
Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at
16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009); US Ultrasound, DAB No. 2303, at 8 (2010). Therefore, even if I accepted
that Petitioners reasonably relied upon the Trailblazer representative’s statements, which
I do not, Petitioners’ equitable estoppel argument is not “good cause” to extend the filing
deadline. Petitioners’ request to extend the deadline for filing their hearing request based
on the alleged misstatements of the Trailblazer representative is denied and Petitioners’
hearing request is dismissed.

/s/
Scott Anderson
Administrative Law Judge

